 Case 3:19-cv-02087-B Document 105 Filed 02/21/20                    Page 1 of 26 PageID 1594



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

DIANE D. JONES, individually and on               )
behalf of herself and all others similarly        )   Civ. No. 3:19-cv-02087-B
situated,                                         )
                                                  )
           Plaintiff,                             )
                                                  )
v.                                                )
                                                  )
REALPAGE, INC. d/b/a LEASINGDESK                  )
SCREENING,                                        )
                                                  )
           Defendant.


            APPENDIX TO PLAINTIFF’S MOTION TO COMPEL AND FOR SANCTIONS

     Exhibit                           Description                        Beginning Page Number
       1         Defendant’s Second Supplemental Objections and                    001
                 Responses to Plaintiff’s Second Set of Interrogatories

       2                Manjitsingh Sohal Deposition Transcript                   012
Case 3:19-cv-02087-B Document 105 Filed 02/21/20   Page 2 of 26 PageID 1595




         EXHIBIT 1



                                                                       001
 Case 3:19-cv-02087-B Document 105 Filed 02/21/20                   Page 3 of 26 PageID 1596



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS

 DIANE D. JONES, individually and on
 behalf of herself and all others similarly
 situated,

                        Plaintiff,                   Case No. 3:19-cv-02087-B

                                                     DEFENDANT’S SECOND
                                                     SUPPLEMENTAL OBJECTIONS AND
                                                     RESPONSES TO PLAINTIFF JONES’
                                                     SECOND SET OF INTERROGATORIES
        v.
                                                     District Court Judge Jane J. Boyle

                                                     Magistrate Judge Irma C. Ramirez
 REALPAGE, INC. d/b/a LEASINGDESK
 SCREENING,

                        Defendant.


       Pursuant to Fed. R. Civ. P. 26 and 33, Defendant RealPage, Inc. d/b/a LeasingDesk

Screening, (“RealPage” or “Defendant”) supplements its objections and responses to Plaintiff

Diane D. Jones’ (“Plaintiff”) Second Set of Interrogatories as follows:

                                PRELIMINARY STATEMENT

       RealPage has not yet completed its investigation of the facts relating to this action, has not

yet completed its discovery, and has not yet completed its preparation for trial. Consequently, the

following responses are provided without prejudice to RealPage’s right to introduce, at the time of

trial or other proceedings, subsequently discovered information relating to the proof of presently

known material facts and to introduce all information, whenever discovered, relating to the proof

of subsequently discovered material facts. However, RealPage does not assume any duty of

ongoing amendment to these responses.



                                                 1
                                                                                              002
 Case 3:19-cv-02087-B Document 105 Filed 02/21/20                  Page 4 of 26 PageID 1597



                 OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

       RealPage objects to the definition of “Defendant,” “You,” and “Your” insofar as it includes

any “agency, subsidiary(ies), parent corporation(s) and/or any of its branches, departments,

employees, agents, contractual affiliates, or others connected by legal relationship, in the broadest

sense.” This definition is vague, ambiguous, and woefully overly broad and unduly burdensome,

given that it would encompass third parties or entities, whose information and/or documents are

not within RealPage’s possession, custody, or control, or whose information has no relevance or

bearing on the claims or defenses at issue in this matter.

                           RESPONSES TO INTERROGATORIES

       12.     State the total number of consumers with an address in the United States and its

Territories about whom you sold a report for each calendar year between March 6, 2017 and the

present which included one or more items for criminal record information, and from whom you

subsequently received a dispute or other communication stating that the criminal record

information did not pertain or belong to them, or which RealPage interpreted as a “nonmatch”

dispute.

       ANSWER:         RealPage objects to this Interrogatory as vague and ambiguous, including

with respect to the undefined terms “criminal record information,” “dispute,” “other

communication,” and “interpreted as a nonmatch.” RealPage objects to this Interrogatory on the

grounds that it is premature, overly broad, unduly burdensome, and irrelevant to the claims and

defenses as they currently exist. Plaintiff’s purported class has not been certified and, thus, the

requested information is overbroad and irrelevant. RealPage objects to this Interrogatory on the

basis that it calls for trade secret, confidential business, financial, commercial or proprietary

information.




                                                 2
                                                                                              003
 Case 3:19-cv-02087-B Document 105 Filed 02/21/20                    Page 5 of 26 PageID 1598



        The following response is designated as “Confidential.” REDACTED




        SUPPLEMENTAL            ANSWER:         The    following     response     is   designated     as

“Confidential.” REDACTED




        13.     Of the consumers who comprise your response to Interrogatory No. 1, state the total

number of consumers for whom you determined following a reinvestigation was a “nonmatch” on

the criminal record on the report.

        ANSWER:         RealPage objects to this Interrogatory as vague and ambiguous on the whole

given its reference to Interrogatory No. 1, which states: “Identify all entities, public or private,

from which you have obtained any of the criminal record information that you sell about

consumers, from March 6, 2014 to the present.” For the purposes of providing a response,

RealPage assumes that this Interrogatory intended to reference Interrogatory No. 12 and

incorporates its objections to Interrogatory No. 12. RealPage objects to this Interrogatory as vague

and ambiguous, including with respect to the phrase “for whom you determined following a

reinvestigation was a ‘nonmatch’ on the criminal record.” RealPage objects to this Interrogatory

on the grounds that it is premature, overly broad, unduly burdensome, and irrelevant to the claims

and defenses as they currently exist. Plaintiff’s purported class has not been certified and, thus, the

requested information is overbroad and irrelevant. RealPage objects to this Interrogatory on the

basis that it calls for trade secret, confidential business, financial, or proprietary information.




Redacted Portions Proposed to be Sealed            3
                                                                                                  004
 Case 3:19-cv-02087-B Document 105 Filed 02/21/20                  Page 6 of 26 PageID 1599



       The following response is designated as “Confidential.” REDACTED




       SUPPLEMENTAL            ANSWER:        The    following    response    is   designated    as

“Confidential.” REDACTED




       14.     Of the consumers who comprise your response to Interrogatory No. 1, state the total

number of consumers for whom you removed the criminal record information from the consumer’s

report following the consumer’s dispute or communication.

       ANSWER:         RealPage objects to this Interrogatory as vague and ambiguous on the whole

given its reference to Interrogatory No. 1, which states: “Identify all entities, public or private,

from which you have obtained any of the criminal record information that you sell about

consumers, from March 6, 2014 to the present.” For the purposes of providing a response,

RealPage assumes that this Interrogatory intended to reference Interrogatory No. 12 and

incorporates its objections to Interrogatory No. 12. RealPage objects to this Interrogatory as vague

and ambiguous, specifically with respect to the phrase “for whom you removed the criminal record

information from the consumer’s report following the consumer’s dispute or communication.”

RealPage objects to this Interrogatory on the grounds that it is premature, overly broad, unduly

burdensome, and irrelevant to the claims and defenses as they currently exist. Plaintiff’s purported

class has not been certified and, thus, the requested information is overbroad and irrelevant.




Redacted Portions Proposed to be Sealed          4
                                                                                              005
 Case 3:19-cv-02087-B Document 105 Filed 02/21/20                  Page 7 of 26 PageID 1600



RealPage objects to this Interrogatory on the basis that it calls for trade secret, confidential

business, financial, or proprietary information.

       The following response is designated as “Confidential.” REDACTED




       SUPPLEMENTAL            ANSWER:        The      following   response   is   designated    as

“Confidential.” REDACTED




       15.     State the total number of consumers about whom you provided a consumer report

to a third party from March 6, 2017 to the present which included one or more items of criminal

record information for which the Name of the individual who was the subject of the report was not

a character for character match to neither the Name of the offender or any of the alias Names listed

on the criminal record.

       ANSWER:         RealPage objects to this Interrogatory as vague and ambiguous on the

whole. RealPage objects to this Interrogatory on the basis that it seeks information not tied to the

allegations in Plaintiff’s Second Amended Complaint, including the proposed class definitions.

RealPage objects to this Interrogatory on the grounds that it is premature, overly broad, unduly

burdensome, and irrelevant to the claims and defenses as they currently exist. Plaintiff’s purported

class has not been certified and, thus, the requested information is overbroad and irrelevant.




 Redacted Portions Proposed to be Sealed           5
                                                                                              006
 Case 3:19-cv-02087-B Document 105 Filed 02/21/20                  Page 8 of 26 PageID 1601



RealPage objects to this Interrogatory on the basis that it calls for trade secret, confidential

business, financial, or proprietary information.

       Subject to and without waiving its objections, RealPage responds as follows: none.

       SUPPLEMENTAL            ANSWER:        The      following   response   is   designated    as

“Confidential.” REDACTED




       16.     State the total number of consumers with an address in the United States and its

Territories about whom you sold a report for each calendar year between March 6, 2017 and the

present which included one or more items of criminal record information, for which (i) the first

name of the offender as listed on the criminal record was not a character-for-character match to

the first name of the individual who was the subject of the report, and (ii) the criminal record you

placed on the report represented the offender’s date of birth as “1/1/XXXX – 12/31/XXXX.”

       ANSWER:         RealPage objects to this Interrogatory as vague and ambiguous on the

whole. RealPage objects to this Interrogatory on the basis that it seeks information not tied to the

allegations in Plaintiff’s Second Amended Complaint, including the proposed class definitions.

RealPage objects to this Interrogatory on the grounds that it is premature, overly broad, unduly

burdensome, and irrelevant to the claims and defenses as they currently exist. Plaintiff’s purported

class has not been certified and, thus, the requested information is overbroad and irrelevant.

RealPage objects to this Interrogatory on the basis that it calls for trade secret, confidential

business, financial, or proprietary information.




Redacted Portions Proposed to be Sealed            6
                                                                                              007
 Case 3:19-cv-02087-B Document 105 Filed 02/21/20                  Page 9 of 26 PageID 1602



       SUPPLEMENTAL            ANSWER:        The      following   response    is   designated    as

“Confidential.” REDACTED




       17.     State the total number of consumers with an address in the United States and its

Territories about whom you sold a report for each calendar year between March 6, 2017 and the

present which included one or more items of criminal record information, for which (i) three or

more characters, when taken in order, of the first name of the offender did not match the characters,

when taken in order, of the first name of the individual who was the subject of the report, and (ii)

the criminal record you placed on the report represented the offender’s date of birth as “1/1/XXXX

– 12/31/XXXX”.

       ANSWER:         RealPage objects to this Interrogatory as vague and ambiguous on the

whole. RealPage objects to this Interrogatory on the basis that it seeks information not tied to the

allegations in Plaintiff’s Second Amended Complaint, including the proposed class definitions.

RealPage objects to this Interrogatory on the grounds that it is premature, overly broad, unduly

burdensome, and irrelevant to the claims and defenses as they currently exist. Plaintiff’s purported

class has not been certified and, thus, the requested information is overbroad and irrelevant.

RealPage objects to this Interrogatory on the basis that it calls for trade secret, confidential

business, financial, or proprietary information.

       SUPPLEMENTAL            ANSWER:        The      following   response    is   designated    as

“Confidential.” REDACTED




Redacted Portions Proposed to be Sealed            7
                                                                                              008
Case 3:19-cv-02087-B Document 105 Filed 02/21/20     Page 10 of 26 PageID 1603



Dated:   February 5, 2020             By:/s/ Timothy St. George
                                          Ronald I. Raether, Jr. (pro hac vice)
                                          Jessica R. Lohr (pro hac vice)
                                          Troutman Sanders LLP
                                          5 Park Plaza, Suite 1400
                                          Irvine, CA 92614
                                          Tel: (949) 622-2700
                                          Fax: (949) 622-2739

                                          Timothy St. George (pro hac vice)
                                          TROUTMAN SANDERS LLP
                                          1001 Haxall Point
                                          Richmond, Virginia 23219
                                          Telephone: (804) 697-1200
                                          Facsimile: (804) 698-1339

                                          Attorneys for Defendant
                                          RealPage, Inc.




                                     8
                                                                                  009
Case 3:19-cv-02087-B Document 105 Filed 02/21/20   Page 11 of 26 PageID 1604




                                                                       010
Case 3:19-cv-02087-B Document 105 Filed 02/21/20                  Page 12 of 26 PageID 1605



                                 CERTIFICATE OF SERVICE

       I hereby certify that I have served a copy of the foregoing document by electronic mail and

U.S. first class mail on this the 5th day of February 2020:

 John Soumilas, Esq.                                 Daniel Cohen, Esq.
 James A. Francis, Esq.                              Edward Y. Kroub, Esq.
 Lauren KW Brennan, Esq.                             Cohen & Mizrahi LLP
 Francis & Mailman                                   300 Cadman Plaza West, 12th Floor
 Land Title Building, 19th Floor                     Brooklyn, NY 11201
 100 South Broad Street                              Email: dan@cml.legal
 Philadelphia, PA 19110                                     edward@cml.legal
 Email: jfrancis@consumerlawfirm.com
        jsoumilas@consumerlawfirm.com                Stephen M. Bosak, Esq.
        lbrennan@consumerlawfirm.com                 Matthew A. Dooley, Esq.
                                                     O'Toole McLaughlin Dooley & Pecora
 Michael A. Caddell                                  5455 Detroit Road
 Cynthia B. Chapman                                  Sheffield Village, OH 44054
 Amy E. Taylor                                       Email: sbosak@omdplaw.com
 Caddell & Chapman                                          mdooley@omdplaw.com
 628 East 9th Street
 Houston, TX 77007
 Email: mac@caddellchapman.com
        cbc@caddellchapman.com
        aet@caddellchapman.com


                                                      /s/ Jessica R. Lohr
                                                      Jessica R. Lohr

                                                      Attorney for Defendant, RealPage, Inc. d/b/a
                                                      Leasing Desk




                                                10
                                                                                            011
Case 3:19-cv-02087-B Document 105 Filed 02/21/20   Page 13 of 26 PageID 1606




         EXHIBIT 2



                                                                       012
      Case 3:19-cv-02087-B Document 105 Filed 02/21/20     Page 14 of 26 PageID 1607
                                        1




               Rough Draft

1 WITNESS: MANJITSINGH SOHAL

2 DATE: FEBRUARY 11, 2020

3            CASE: 3:19-CV-02087-B

4                 ---

5              ROUGH TRANSCRIPT

6                 ---

7
     This is an unedited, or partially edited,
8 unproofread, uncertified transcript for attorneys'
  information only. This transcript may NOT be quoted
9 in documents or used for examination purposes.

10 This transcript may still contain:

11          1. Conflicts - an apparently wrong word
   that has the same stenotype stroke as a less-used
12 word. Conflicts are remedied by the reporter in
   editing.
13
          2. Untranslates/Misstrokes - the stenotype
14 stroke appears on the screen as the result of the
   computer dictionary not having the stroke previously
15 identified, or a fingering error.

16        3. Reporter's notes - a parenthetical word
  or phrase from the reporter to the scopist (the person
17 making the initial edit). Since the reporter must
  write each word instantly, a misunderstood word or
18 phrase will not be apparent until some time later.
  Reporter's notes provide the opportunity to correct
19 such situations.

20                 ---

21           SUMMIT COURT REPORTING, INC.
      Certified Court Reporters and Videographers
22         1500 Walnut Street, Suite 1610
                                                                               013
  REDAC
          Case 3:19-cv-02087-B Document 105 Filed 02/21/20   Page 15 of 26 PageID 1608




                                          24




REDACTED




Redacted Portions Proposed to be Sealed
                                                                                 014
   REDAC
           Case 3:19-cv-02087-B Document 105 Filed 02/21/20   Page 16 of 26 PageID 1609




                                          25



REDACTED




Redacted Portions Proposed to be Sealed                                           015
REDACTED Case 3:19-cv-02087-B Document 105 Filed 02/21/20   Page 17 of 26 PageID 1610




                                          37




REDACTED




                                                                                016
Redacted Portions Proposed to be Sealed
REDACTED Case 3:19-cv-02087-B Document 105 Filed 02/21/20   Page 18 of 26 PageID 1611




                                          38




REDACTED




Redacted Portions Proposed to be Sealed
                                                                                017
REDACTED
       Case 3:19-cv-02087-B Document 105 Filed 02/21/20   Page 19 of 26 PageID 1612




                                      39




REDACTED




                                                                              018
Redacted Portions Proposed to be Sealed
REDACTEDCase 3:19-cv-02087-B Document 105 Filed 02/21/20   Page 20 of 26 PageID 1613




                                          40




REDACTED




Redacted Portions Proposed to be Sealed
                                                                               019
REDACTED Case 3:19-cv-02087-B Document 105 Filed 02/21/20   Page 21 of 26 PageID 1614




                                          48




REDACTED




                                                                                020
Redacted Portions Proposed to be Sealed
REDACTED
       Case 3:19-cv-02087-B Document 105 Filed 02/21/20   Page 22 of 26 PageID 1615




                                          49




REDACTED




                                                                              021
Redacted Portions Proposed to be Sealed
REDACTEDCase 3:19-cv-02087-B Document 105 Filed 02/21/20   Page 23 of 26 PageID 1616




                                          50




REDACTED




                                                                               022
Redacted Portions Proposed to be Sealed
REDACTED Case 3:19-cv-02087-B Document 105 Filed 02/21/20   Page 24 of 26 PageID 1617




                                          51




REDACTED




                                                                                023
Redacted Portions Proposed to be Sealed
REDACTED Case 3:19-cv-02087-B Document 105 Filed 02/21/20   Page 25 of 26 PageID 1618




                                          71




REDACTED




                                                                                024
Redacted Portions Proposed to be Sealed
REDACTED
       Case 3:19-cv-02087-B Document 105 Filed 02/21/20   Page 26 of 26 PageID 1619




                                      72




REDACTED




Redacted Portions Proposed to be Sealed                                       025
